Title: To George Washington from James Livingston, 9 December 1780
From: Livingston, James
To: Washington, George


                        
                            Sir
                            Ver Planks Point 9th Decr 1780
                        
                        I beg leave to trouble your Excellency Once more, relative to the Ranks of the Officers of my Regt. There are
                            several Vacancies in the Regt that ought in Justice to the Officers have been fill’d up for upwards of a twelve Month
                            past.
                        I was referred by your Excellency at Morris Town, to the Committee of Congress who assured me the Vacancies
                            shoud be fill’d up, but have as yet had no Orders respecting the same.
                        As the Regt will soon be incorporated, shou’d be glad to know if there wou’d be any Impropriety in filling up
                            the Vacancies the next muster, as I am informed all Vacancies in the Line have been fill’d (except my Regt). I Am With
                            Sentiments of Esteem Your Excls Most Obet Servt
                        
                            Jas Livingston
                        
                    